Citation Nr: 1702067	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a respiratory disability, to include pneumonia and bronchitis, due to exposure to test agents used during Project SHAD.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran provided a March 2012 Authorization and Consent to Release Information to VA form for Dr. T.K.  The Veteran reported Dr. T.K. treated him from January 2000 to the present for hearing problems and bronchitis.  The Veteran's claims file does not appear to contain complete treatment records from Dr. T.K.  The Board notes an August 2014 statement of the case indicates that treatment records from Dr. T.K. from January 2000 to July 2011 have been associated with the Veteran's claims file.  However, only a June 2011 treatment record from Dr. T.K., submitted by the Veteran, is associated with his electronic claims file.  Moreover, the Board notes the March 2012 Authorization form has a handwritten note on the bottom indicating it was faxed in April 2012.  However, copies of the fax to Dr. T.K. and his response have not been associated with the Veteran's claims file.  Therefore, the claims must be remanded in order to obtain the outstanding private treatment records as they could contain information relevant to the claims of service connection for bilateral hearing loss, tinnitus, and a respiratory disability.  

The Veteran's claim of entitlement to service connection for tinnitus must also be remanded in order to obtain an addendum opinion.  The Veteran was most recently provided with a July 2012 VA audiological examination.  The Veteran reported constant tinnitus in varying loudness for over 20 years, which is only "annoying" when he thinks about it.  The examiner noted the Veteran did not relate his tinnitus to an acoustic event.  The examiner found that the Veteran's hearing was functionally normal which did not support the significant cochlear damage that would occur when tinnitus from acoustic trauma is present. 

In addition to not having complete treatment records for review, the Board finds the July 2012 VA examiner's opinion to be inadequate because the examiner seemingly based his opinion solely on the notion that the Veteran's tinnitus is etiologically related to acoustic trauma.  However, in the Veteran's July 2012 VA examination he did not report tinnitus from acoustic trauma, but noted that his tinnitus only began 20 years prior (over 20 years after his separation from service).  The examiner's rationale did not explain if the Veteran's tinnitus could otherwise be etiologically related to his active service, outside of acoustic trauma.  Thus, an addendum opinion is required which addresses if the Veteran's tinnitus is etiologically related to his active service even if cochlear damage is not present.  

The Veteran is seeking service connection for a respiratory disability which he contends is etiologically related to his active service to include exposure to test agents used during Project SHAD.  The Veteran was most recently provided with a June 2012 VA examination.  The examiner noted the Veteran had been diagnosed with bronchitis and pneumonia several times since his separation from active service.  The Veteran noted he used tobacco during his active service and currently used nasal spray to relieve his nasal congestion.  The Veteran reported he was prescribed two rounds of antibiotics last year due to respiratory conditions and constant chest congestion.  The examiner indicated the Veteran had a normal chest x-ray with no restrictive diseases shown.  The examiner concluded the Veteran's condition was not etiologically related to his active service because he did not have a current chronic respiratory condition. 

In addition to not having complete treatment records for review, the Board finds the June 2012 VA examiner's opinion to be inadequate because the examiner did not address the Veteran's lay statements detailing chronic respiratory symptoms such as chronic cough, sore throat, and chest congestion.  Moreover, the examiner did not address a June 2014 private treatment record which noted that the Veteran had asthma which required him to use an inhaler.  The private treatment provider noted that the Veteran's son had asthma "so you can't necessarily attribute this to his military service.  He did have one calcified pleural plaque that does indicate exposure to asbestos but not definite disease."  Therefore, the Veteran's claim must be remanded in order to obtain an addendum opinion which addresses the June 2014 private treatment providers finding of asthma and exposure to asbestos.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss, tinnitus, or a respiratory disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Dr. T.K.  Inform the Veteran and provide him with the chance to submit additional records.

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in July 2012 in connection with his claim for service connection for tinnitus for an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's tinnitus is etiologically related to his active service?

The examiner should consider and discuss as necessary the Veteran's July 2012 statement to the examiner detailing delayed onset tinnitus.  

The examiner should provide a thorough rationale for the opinions expressed. 

If the July 2012 examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ must contact the VA examiner who examined the Veteran in June 2012 in connection with his claim for service-connection for a respiratory disability for an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:

(a)  Diagnose any present chronic respiratory disability, to include bronchitis, pneumonia, and asthma.   

The examiner should consider and discuss the following:

(i)  The Veteran's lay statements detailing chronic respiratory symptoms such as chronic cough, sore throat, and chest congestion and

(ii)  A June 2014 private treatment record noting a diagnosis of asthma which requires the Veteran to use an inhaler.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any respiratory disability is etiologically related to the Veteran's active service, to include exposure to test agents used during Project SHAD?

The examiner should consider and discuss as necessary a June 2014 private treatment record indicating that the Veteran's son had asthma so you can't necessarily attribute this to his military service.  He did have one calcified pleural plaque that does indicate exposure to asbestos but not definite disease."  

The examiner should provide a thorough rationale for the opinions expressed. 

If the June 2012 examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




